10-1741-cv
     Ragin v. E. Ramapo Cent. School Dist.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 31st day of March, two thousand eleven.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                GUIDO CALABRESI,
 9                RAYMOND J. LOHIER, Jr.,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       COLETTE D. RAGIN,
14                Plaintiff-Appellant,
15
16                    -v.-                                               10-1741-cv
17
18       EAST RAMAPO CENTRAL SCHOOL DISTRICT,
19                Defendant-Appellee.
20       - - - - - - - - - - - - - - - - - - - -X
21
22       FOR APPELLANT:            Michael H. Sussman, Sussman & Watkins,
23                                 Goshen, New York.
24
25       FOR APPELLEES:            Gregg T. Johnson, Lemire Johnson, LLC,
26                                 Malta, New York.
27
28
29
30
 1        Appeal from a judgment of the United States District
 2   Court for the Southern District of New York (Gardephe, J.).
 3
 4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 5   AND DECREED that the judgment of the district court be
 6   AFFIRMED.
 7
 8        Plaintiff-Appellant Colette Ragin (“Ragin”) appeals
 9   from the district court’s grant of summary judgment in favor
10   of Defendant-Appellee East Ramapo Central School District
11   (the “School District”), and dismissal of her employment
12   discrimination action. We assume the parties’ familiarity
13   with the underlying facts, the procedural history, and the
14   issues presented for review.
15
16        We review an order granting summary judgment de novo
17   and ask whether the district court properly concluded that
18   there were no genuine issues of material fact and that the
19   moving party was entitled to judgment as a matter of law.
20   See ReliaStar Life Ins. Co. v. Home Depot U.S.A., Inc., 570
21 F.3d 513, 517 (2d Cir. 2009). In determining whether there
22   are genuine issues of material fact, we are “required to
23   resolve all ambiguities and draw all permissible factual
24   inferences in favor of the party against whom summary
25   judgment is sought,” Terry v. Ashcroft, 336 F.3d 128, 137
26   (2d Cir. 2003) (quotation marks omitted), but “conclusory
27   statements or mere allegations [are] not sufficient to
28   defeat a summary judgment motion.” Davis v. New York, 316
29 F.3d 93, 100 (2d Cir. 2002).
30
31        Even assuming Ragin suffered an adverse employment
32   action, we agree with the district court that Ragin failed
33   to offer evidence that could allow a reasonable jury to find
34   that her termination was the result of racial animus on the
35   part of the School District. “It is well-settled that an
36   inference of discriminatory intent may be derived from a
37   variety of circumstances, including, but not limited
38   to: . . . ‘the employer’s criticism of the plaintiff’s
39   performance in ethnically degrading terms; or its invidious
40   comments about others in the employee’s protected group; or
41   the more favorable treatment of employees not in the
42   protected group; or the sequence of events leading to the
43   plaintiff’s discharge.’” Leibowitz v. Cornell Univ., 584
44 F.3d 487, 502 (2d Cir. 2009) (quoting Chambers v. TRM Copy
45   Ctrs. Corp., 43 F.3d 29, 37 (2d Cir. 1994) (internal
46   citations omitted)).
47

                                  2
 1        The discriminatory comments allegedly were made by
 2   Principal Neil Kaplicer (“Kaplicer”); however, Kaplicer
 3   retired more than five months before the School District
 4   decided to terminate Ragin, and nothing in the record
 5   suggests that Kaplicer’s comments influenced the decision
 6   when it was later made. See Tomassi v. Insignia Fin. Group,
 7   Inc., 478 F.3d 111, 116 (2d Cir. 2007) (“The relevance of
 8   discrimination-related remarks does not depend on their
 9   offensiveness, but rather on their tendency to show that the
10   decision-maker was motivated by assumptions or attitudes
11   relating to the protected class.”); McLee v. Chrysler Corp.,
12   109 F.3d 130, 137 (2d Cir. 1997) (“[T]here is no evidence in
13   the record from which it could rationally be inferred that
14   [plaintiff’s] allegations of discrimination . . . played any
15   part in [the decision-maker’s] decision to fire
16   [plaintiff].”).
17
18        The legitimate, non-discriminatory reasons given by the
19   School District to justify Ragin’s termination included:
20   Ragin’s tardiness and frequent absences; her refusal to sign
21   a memorandum setting out her job responsibilities; her
22   unprofessional behavior; her failure to complete a
23   substantial amount of her assigned work, including her
24   teacher evaluations; and her performance in the areas of
25   scheduling, budgets, and communications with the Central
26   Administrative offices. Accordingly, because the ERCSD
27   provided legitimate, non-discriminatory reasons for
28   terminating Ragin, and because Ragin failed to demonstrate
29   that these reasons were pretextual, Ragin’s claims fail.
30   See McPherson v. New York City Dept. of Educ., 457 F.3d 211,
31   216 (2d Cir. 2006) (“We are interested in what ‘motivated
32   the employer’ . . . .” (quoting United States Postal Service
33   Bd. of Governors v. Aikens, 460 U.S. 711, 716 (1983)
34   (internal quotations omitted))).
35
36        We have considered all of Ragin’s remaining arguments,
37   and in particular her claims of unlawful retaliation and
38   hostile work environment, and find them to be without merit.
39   For the foregoing reasons, the judgment of the district
40   court is hereby AFFIRMED.
41
42                              FOR THE COURT:
43                              CATHERINE O’HAGAN WOLFE, CLERK
44




                                  3